 

Exhibit 10.47

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is effective on February 1, 2005 by
and between Premcor Inc. (the “Company”) and Thomas D. O’Malley (the
“Executive”).

 

1. Term of Employment. Executive has a Employment Agreement with the Company
dated February 1, 2002 (the “2002 Agreement”). The term of the 2002 Agreement
has an ending date of January 31, 2005, and is subject to automatic one year
extensions unless either party provides notice. By entering into this Agreement,
the Executive and the Company agree to terminate the 2002 Agreement on the
ending date of January 31, 2005 and to replace and supercede the 2002 Agreement
with this Agreement on the effective date of February 1, 2005. Effective January
1, 2005 and continuing through January 31, 2005. Executive shall resign his
position as Chief Executive Officer but shall continue as a senior executive and
a member and Chairman of the Board of Directors of the Company under the terms
of the 2002 Agreement. Under the condition that this Agreement becomes effective
on February 1, 2005, Executive agrees to waive any payment that he may have a
right to receive under Section 8 of the 2002 Agreement because of the
termination or non-renewal of the 2002 Agreement. Subject to the provisions of
Section 8, Executive shall be employed by the Company for a period commencing on
February 1, 2005 (“Start Date”) and ending on January 31, 2007 (the “Employment
Term”) on the terms and subject to the conditions set forth in this Agreement.

 

2. Position.

 

a. During the Employment Term, Executive shall serve as a senior executive and a
member and Chairman of the Board of Directors of the Company (“Board”). Board
membership is subject to election by the shareholders provided, that during the
Employment Term he shall be proposed for such re-election whenever his then
current term as a member of the Board is set to expire. During the Employment
Period: the Executive shall preside at meetings of the Board; shall work with
the Chief Executive Officer of the Company (the “CEO” or “Chief Executive
Officer”) on shareholder relations, external relations (community, state,
federal and foreign governments), business development (growth) initiatives,
capital formation efforts and shall have such other executive responsibilities
as he and the CEO may agree.

 

b. During the Employment Term, Executive shall devote Executive’s normal working
time as requested by the Company and best efforts to the performance of
Executive’s duties hereunder and shall not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services either directly or indirectly,
without the prior written consent of the Board; provided that nothing herein
shall preclude Executive (i) from continuing to serve on any board of directors
or trustees of any business corporation or any charitable organization and (ii)
subject to the prior written approval of the Board, which approval shall not be
unreasonably withheld, from accepting appointment to any board of directors or
trustees of any business corporation or any charitable organization; provided in
each case, and in the aggregate, that such activities do not materially conflict
or interfere with the performance of Executive’s duties.

 



--------------------------------------------------------------------------------

c. The Executive will be provided office accommodations at the Company’s expense
generally similar in size, facilities and quality to that which he has occupied
in his previous role of Chairman and CEO of the Company.

 

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $600,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined from time to time in the sole discretion of the Board. Executive’s
annual rate of base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary.”

 

4. Annual Bonus. Executive shall earn an annual bonus award (“Annual Bonus”) if
net earnings per share to common shareholders of the Company, calculated on a
fully diluted basis and according to GAAP, which shall include expense for
equity arrangements such as options, SARs or restricted shares, but shall
exclude bonus expense, as determined by the Company’s outside auditors,
excluding the after-tax impact of any extraordinary or special items that the
Board determines in good faith are not appropriately includable in the Annual
Bonus calculation because such items do not accurately reflect the operating
performance of the Company, such as inventory write ups and write downs, LIFO
adjustments, asset purchase or sale-related gains or losses and
acquisition-related write downs (“Adjusted EPS”), is at least equal to $2.40.
Upon achievement of an Adjusted EPS of $2.40, the Annual Bonus shall equal one
hundred percent (100%) of his Base Salary (the “Base Bonus”). For each $0.01
increase in the applicable fiscal year’s Adjusted EPS above $2.40, the Annual
Bonus shall be increased by an amount equal to two percent of Executive’s Base
Salary, provided that in no event shall the Annual Bonus be greater than two
times Executive’s Base Salary. The Annual Bonus shall be paid to Executive no
later than fifteen business days after the outside auditors approve the
Company’s year-end earnings release.

 

5. Equity Arrangements.

 

Prior to January 15, 2006 Executive shall receive a grant of options to purchase
150,000 shares of Company common stock at an exercise price per share equal to
Fair Market Value (as defined in the 2002 Special Stock Incentive Plan (“Plan”))
on the date of grant (the “Options”). Subject to Executive’s continued
employment with the Company or service as a Director, such Options will vest on
the first anniversary of the date of grant, and will become fully vested upon
the occurrence of a Change in Control of the Company as defined in the Plan.
Other terms and conditions of the Options shall be as set forth herein, in the
Plan and in the award certificate. If the Company should, prior to any Options
grant, be involved in any merger, reorganization, stock split or spinoff or
other similar event, the number of shares subject to the Options yet to be
granted, as provided above, shall be adjusted on a pro rata basis.

 

6. Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans (which term does not include
bonus or incentive compensation plans), other than any non-qualified pension
plan or any severance pay plan, as in effect from time to time (collectively
“Employee Benefits”), on the same basis as those benefits are generally made
available to other senior executives of the Company. Executive shall also be a
participant in the Premcor Senior Executive Retirement Plan as approved by the
Board of Directors of the Company on April 2, 2002, as amended.

 

2



--------------------------------------------------------------------------------

7. Business Expenses. All reasonable business expenses incurred by Executive in
the performance of Executive’s duties during the Employment Term shall be
reimbursed by the Company following presentation by Executive of proof of such
expenses, as and when reasonably required by the Company. During the Employment
Agreement, Executive shall be provided with an aircraft under the Company’s
standard arrangement with NetJets, as needed for business purposes, at Company
expense.

 

8. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason. Notwithstanding any
other provision of this Agreement (other than Section 13(h)), the provisions of
this Section 8 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination, from the board of directors of any of the Company’s affiliates.

 

a. Termination By the Company For Cause or Resignation by Executive Without Good
Reason.

 

(i) If Executive’s employment is terminated by the Company for Cause (as defined
below), or if Executive resigns without Good Reason (as defined in Section
8(c)(ii)), Executive shall be entitled to receive:

 

(A) the Base Salary through the date of termination;

 

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year (including, if applicable, 2005);

 

(C) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company; and

 

(D) any vested benefits as provided pursuant to the Premcor Senior Executive
Retirement Plan, accrued in respect to any prior fiscal year.

 

(ii) For purposes of this Agreement, “Cause” shall mean (A) Executive’s
continued failure substantially to perform Executive’s duties hereunder (other
than as a result of total or partial incapacity due to physical or mental
illness) for a period of 20 days following written notice by the Company to
Executive of such failure, (B) Executive’s conviction of, or plea of nolo
contendere to a crime constituting (x) a felony under the laws of the United
States or any state thereof or (y) a misdemeanor involving moral turpitude, (C)
Executive’s willful malfeasance or willful misconduct in connection with
Executive’s duties hereunder or any act or omission which is injurious to the
financial condition or business reputation of the Company or any of its
subsidiaries or affiliates, other than an act or omission that was committed or
omitted by Executive in the good faith belief that it was in the best interest
of the Company or (D) Executive’s breach of the provisions of Section 9 or 10 of
this Agreement.

 

b. Disability or Death.

 

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes

 

3



--------------------------------------------------------------------------------

physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”). Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.

 

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

 

(A) the Base Salary through the date of termination;

 

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year;

 

(C) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company;

 

(D) a pro rata portion of any Annual Bonus, if any, that Executive would have
been entitled to receive based upon the percentage of the fiscal year that shall
have elapsed through the date of Executive’s termination of employment, payable
when such Annual Bonus would have otherwise been payable had Executive’s
employment not terminated; and

 

(E) any vested benefits as provided in the Premcor Senior Executive Retirement
Plan, accrued to the date of termination of employment.

 

c. By the Company Without Cause or Resignation by Executive for Good Reason.

 

(i) If Executive’s employment is terminated by the Company without Cause (as
defined in Section 8(a)(ii)) or if Executive resigns for Good Reason (as defined
below), Executive shall be entitled to receive:

 

(A) the Base Salary through the date of termination;

 

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year;

 

(C) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company;

 

(D) a pro rata portion of any Annual Bonus, if any, that Executive would have
been entitled to receive based upon the percentage of the fiscal year that

 

4



--------------------------------------------------------------------------------

shall have elapsed through the date of Executive’s termination of employment,
payable when such Annual Bonus would have otherwise been payable had Executive’s
employment not terminated;

 

(E) subject to Executive’s continued compliance with the provisions of Section
9, Executive shall receive a lump sum payment, within 60 days of the date of
termination of Executive’s employment, equal to Two Million Dollars
($2,000,000); and

 

(F) the benefits as provided in the Premcor Senior Executive Retirement Plan,
whether or not previously vested.

 

(ii) For purposes of this Agreement, “Good Reason” shall mean, without
Executive’s consent, (A) the failure of the Company to pay or cause to be paid
Executive’s Base Salary or Annual Bonus, when due hereunder, (B) any substantial
and sustained diminution in Executive’s title, authority or responsibilities
from those described in Section 2 hereof or (C) relocation of Executive’s
principal place of business by more than 30 miles; provided that the events
described in clauses (A), (B) and (C) of this Section 8(c)(ii) shall constitute
Good Reason only if the Company fails to cure such event within 20 days after
receipt from Executive of written notice of the event which constitutes Good
Reason; provided, further, that “Good Reason” shall cease to exist for an event
on the 90th day following the later of its occurrence or Executive’s knowledge
thereof, unless Executive has given the Company written notice thereof prior to
such date.

 

d. Expiration of Employment Term.

 

In the event of termination because of expiration of the Employment Term
pursuant to Section 1, Executive shall be entitled to receive:

 

(A) the Base Salary through the date of termination;

 

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year;

 

(C) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company; and

 

(D) any vested benefits as provided in the Premcor Senior Executive Retirement
Plan, accrued to the date of termination of employment.

 

c. Regardless of the reason for Executive’s termination, except as set forth in
this Agreement, in the Plan, and any applicable equity compensation agreement,
Executive shall have no further rights to any compensation or any other
benefits.

 

f. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 13(g) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in

 

5



--------------------------------------------------------------------------------

reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

 

g. Change of Control.

 

(i) Definitions. For purposes of this Agreement, the following definitions shall
apply:

 

“Change of Control” shall mean (A) the consummation of (x) any consolidation,
reorganization, merger or similar transaction involving Company, other than a
consolidation, reorganization, merger or similar transaction in which the
shareholders immediately prior to such transaction own more than 50% of the
combined voting power of the voting securities of the surviving corporation, (y)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
or (z) the liquidation or dissolution of the Company; (B) when any person (as
defined in Sections 13(d) and 14(d)(2) of the Exchange Act), other than an
employee benefit plan or trust maintained by the Company or any of its
subsidiaries, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than 25% of the voting power of
the Company outstanding at the time (in one or more related or unrelated
transactions), but only if at such time such interest is greater than The
Blackstone Group’s beneficial ownership (as defined in Rule 13d-3 under the
Exchange Act) of the voting power of the Company; or (C) when, during any period
of 24 months or less, the individuals who constituted the Board of Directors of
the Company at the beginning of such period shall cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by the Company’s shareholders, as the case may be, of each new
director during such period was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period; and

 

“Target Level Annual Bonus” shall mean $600,000.

 

(ii) upon a Change of Control Executive shall simultaneously receive a payment
as follows:

 

(A) In the event a Change of Control occurs in the First Quarter of any year,
the Executive shall receive one-half of the prior year’s Annual Bonus, but no
less than one-half of the Executive’s Target Level Annual Bonus;

 

(B) In the event a Change of Control occurs in the Second Quarter of any year,
the Executive shall receive a payment calculated upon the higher of
three-quarters of the Annual Bonus based upon the First Quarter earnings per
share annualized or three-quarters of the prior year’s Annual Bonus, but no less
than three-quarters of the Executive’s Target Level Annual Bonus;

 

(C) In the event a Change of Control occurs in the Third Quarter of any year the
Executive shall receive a payment calculated on one hundred percent of the
Annual Bonus based upon earnings per share for the First and Second Quarters
annualized, but no less than the Executive’s Target Level Annual Bonus;

 

6



--------------------------------------------------------------------------------

(D) In the event a Change of Control occurs in the Fourth Quarter of any year
the Executive shall receive a payment calculated on one hundred and twenty five
percent of Annual Bonus based upon the earnings per share for the First, Second
and Third Quarters annualized, but no less than one hundred and twenty five
percent of the Executive’s Target Level Annual Bonus;

 

(E) A payment under this provision shall not change any payments otherwise due
to Executive under any other provisions of the Employment Agreement.

 

9. Confidentiality. Executive agrees to hold all Company information
confidential (“Confidential Information”) and shall not at any time disclose,
retain, or use such Confidential Information for Executive’s own benefit or the
benefit of any other person, without the written authorization of the Board;
provided that the foregoing shall not apply to the extent that information is
required to be disclosed by law. Executive agrees that upon termination of
Executive’s employment with the Company for any reason, he shall return to the
Company immediately all Confidential Information and all copies thereof or
therefrom, in any way relating to the business of the Company.

 

10. Non-Solicitation.

 

a. While Executive is employed by the Company and for one year following the
date Executive ceases to be employed by the Company (the “Restricted Period”),
Executive shall not, whether on Executive’s own behalf or on behalf of or in
conjunction with any person, company, business entity or other organization
whatsoever, directly or indirectly

 

(i) solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates;

 

(ii) hire any such person who was employed by the Company or its affiliates as
of the date of Executive’s termination of employment with the Company, unless
such person has terminated his or her employment with the Company; or

 

(iii) solicit or encourage to cease to work with the Company or its affiliates
any consultant then under exclusive contract with the Company or its affiliates.

 

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 10 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
any restriction contained in this Agreement is an unenforceable restriction
against Executive, the provisions of this Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

7



--------------------------------------------------------------------------------

11. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 or 10 would be inadequate and the Company would suffer irreparable
damages as a result of such breach or threatened breach. In recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

 

12. Gross-Up Payment. If it shall be determined that any amount, right or
benefit paid, distributed or treated as paid or distributed by the Company or
any of its affiliates to or for Executive’s benefit (other than any amounts
payable pursuant to this Section 12) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986 (the
“Code”), or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
collectively, the “Excise Tax”), then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount equal to the amount
necessary such that after payment by Executive of all federal, state and local
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. The procedures and conditions for reimbursement, in
the event Executive is entitled to a Gross-Up Payment, are attached hereto as
Exhibit A and incorporated herein by reference.

 

13. Miscellaneous.

 

a. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of laws principles thereof. Any suit, action or proceeding related
to this Agreement, or any judgment entered by any court related to this
Agreement, may be brought only in any court of competent jurisdiction in the
State of New York, and the parties hereby submit to the exclusive jurisdiction
of such courts. The parties (and any affiliates of the Company or beneficiary or
permitted transferee of Executive) irrevocably waive any objections which they
may now or hereafter have to the laying of venue of any suit, action or
proceeding brought in any court of competent jurisdiction in the State of New
York, and hereby irrevocably waive any claim that any such action, suit or
proceeding has been brought in an inconvenient forum.

 

b. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the matters herein (including,
without limitation, Executive’s compensation, benefits and severance). There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

 

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s

 

8



--------------------------------------------------------------------------------

rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

 

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company, with Executive’s consent, such consent
not to be unreasonably withheld, to a person or entity that is a successor in
interest to substantially all of the business operations of the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity.

 

f. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees of the
Executive.

 

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
five days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

 

If to the Company:

 

Premcor Inc.

1700 East Putnam Avenue

Suite 400

Old Greenwich, Connecticut 06870

Attention: Chief Executive Officer

 

If to Executive:

 

[Executive’s address]

 

h. Release. As a condition of receipt of the benefits described in Section 8,
Executive will be required to enter into a full and complete release of the
Company from any and all claims which Executive may then have for whatever
reason or cause in connection with Executive’s employment and the termination
thereof (including, without limitation, any rights under an employment agreement
which may then be in effect), other than those obligations specifically set out
in this Agreement, the Plan, indemnification provisions in the Company’s by-laws
and obligations of the Company to the extent that the documents

 

9



--------------------------------------------------------------------------------

providing for such obligations specifically provide that the obligations are in
addition to obligations under this Agreement.

 

i. Disputes. Any dispute with regard to the enforcement of this Agreement or any
matter relating to the employment of Executive by the Company including but not
limited to disputes relating to claims of employment discrimination, alleged
torts or any violation of law other than the seeking of equitable relief in
accordance with applicable law under Section 11 hereof, shall be exclusively
resolved by a single experienced arbitrator licensed to practice law in New
York, selected in accordance with the American Arbitration Association rules and
procedures, at an arbitration to be conducted in New York City pursuant to the
National Rules for the Resolution of Employment Disputes rules of the American
Arbitration Association (“AAA”) with the arbitrator applying the substantive law
of the State of New York as provided for under Section 13(a) hereof. The AAA
shall provide the parties hereto with lists for the selection of arbitrators
composed entirely of arbitrators who are members of the National Academy of
Arbitrators and who have prior experience in the arbitration of disputes between
employers and senior executives. The determination of the arbitrator shall be
final and binding on the parties hereto and judgment therein may be entered in
any court of competent jurisdiction in accordance with Section 13(a). Each party
shall pay its own attorneys fees and disbursements and other costs of the
arbitration.

 

j. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

 

k. Cooperation. Executive shall provide his reasonable cooperation in connection
with any action or proceeding (or any appeal from any action or proceeding) that
relates to events occurring during Executive’s employment hereunder. The Company
shall provide Executive with a reasonable stipend and shall reimburse Executive
for reasonable-expenses incurred as a result of Executive’s cooperation with the
Company. This provision shall survive any termination of this Agreement.

 

l. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

10



--------------------------------------------------------------------------------

m. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year below.

 

PREMCOR INC.

       

/s/ Richard Lappin

     

/s/ Thomas D. O’Malley

By:

 

RICHARD LAPPIN

     

THOMAS D. O’MALLEY

Title:

 

Chairman of the Compensation Committee

     

Executive

Date:

         

Date:

 

11



--------------------------------------------------------------------------------

 

EXHIBIT A

 

(A) All determinations required to be made under Section 12 of the Employment
Agreement (the “Agreement”), including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by the Company’s independent
auditors (the “Auditor”). The Auditor shall provide detailed supporting
calculations to both the Company and Executive within 15 business days of the
receipt of notice from Executive or the Company that there has been a Payment,
or such earlier time as is requested by the Company. All fees and expenses of
the Auditor shall be paid by the Company. Any Gross-Up Payment shall be paid by
the Company to Executive (or to the Internal Revenue Service or other applicable
taxing authority on Executive’s behalf) within 5 days of the receipt of the
Auditor’s determination. All determinations made by the Auditor shall be binding
upon the Company and Executive; provided that following any payment of a
Gross-Up Payment to Executive (or to the Internal Revenue Service or other
applicable taxing authority on Executive’s behalf), the Company may require
Executive to sue for a refund of all or any portion of the Excise Taxes paid on
Executive’s behalf, in which event the provisions of Section (B) below shall
apply, As a result of uncertainty regarding the application of Section 4999 of
the Code hereunder, it is possible that the Internal Revenue Service may assert
that Excise Taxes are due that were not included in the Auditor’s calculation of
the Gross-Up Payments (an “Underpayment”). In the event that the Company
exhausts its remedies pursuant to this Section and Executive thereafter is
required to make a payment of any Excise Tax, the Auditor shall determine the
amount of the Underpayment that has occurred and any additional Gross-Up
Payments that are due as a result thereof shall be promptly paid by the Company
to Executive (or to the Internal Revenue Service or other applicable taxing
authority on Executive’s behalf).

 

(B) Executive shall notify the Company in writing of any claim that, if
successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable but no later than 10
business days after Executive receives written notification of such claim and
shall apprise the Company of the nature of such claim and the date on which such
claim is requested to be paid. Executive shall not pay such claim prior to the
expiration of the 30 day period following the date on which it gives such notice
to the Company) (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies Executive in
writing prior to the expiration of such period that it desires to contest such
claim, Executive shall: (i) give the Company all information reasonably
requested by the Company relating to such claim; (ii) take such action in
connection with contesting such claim as the Company shall reasonably request in
writing from time to time, including, without limitation, accepting legal
representation with respect to such claim by an attorney reasonably selected by
the Company and ceasing all efforts to contest such claim; (iii) cooperate with
the Company in good faith in order to effectively contest such claim; and (iv)
permit the Company to participate in any proceeding relating to such claim;
provided, however, that the Company shall bear and pay directly all reasonable
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expense. The Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all

 

12



--------------------------------------------------------------------------------

administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall determine
and direct; provided, however that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for Executive’s taxable year with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of the contest shall
be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

 

(C) If, after the Executive’s receipt of an amount advanced by the Company
pursuant to Section 12 of the Agreement, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall promptly pay
to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the Executive’s
receipt of an amount advanced by the Company pursuant to Section 12 of the
Agreement, a determination is made that the Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after the Company’s receipt of notice of such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

13